Citation Nr: 0309038	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-22 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for marked degenerative 
disc disease of the cervical spine at the intervertebral 
space at the fifth and sixth cervical vertebrae (C5-6).

2.  Entitlement to an increased rating for central 
decompression and paracentral hernia of the nucleus pulposus 
at the intervertebral space between the fourth and fifth 
lumbar vertebrae (L4-5).

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployabilty due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran had active duty service from January 1988 to July 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision in which 
the Department of Veterans Affairs (VA) regional office (RO) 
in Montgomery, Alabama, denied entitlement to service 
connection for marked degenerative disc disease of the 
cervical spine at the intervertebral space at the fifth and 
sixth cervical vertebrae (C5-6), denied an increased rating 
for status post L4-5 central decompression for left 
paracentral herniated pulposus, rated 60 percent from 
November 1997, and denied entitlement to TDIU.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  

The record does not reflect that the RO has taken action on 
this case consistent with the VCAA.  A remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA concerning the 
issues under consideration, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The RO's attention is directed to 
the many statements filed by the veteran, as well as her 
testimony before the undersigned Member of The Board, in 
which she has identified sources of treatment.

Furthermore, the veteran is appealing the disability 
evaluation assigned to her service-connected disability from 
status post L4-5 central decompression for left paracentral 
herniated pulposus.  Effective in September 2002, the 
criteria for the rating of intervertebral disc syndrome were 
revised.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving the rating for status post L4-5 central 
decompression for left paracentral hernia nucleus pulposus, 
it will be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The more favorable regulation 
must then be applied.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.

Furthermore, the Board is of the opinion that VA examinations 
are necessary to properly evaluated the veteran's lumbar 
spine disorder in the context of the revised regulations and 
to determine the etiology of the veteran's cervical spine 
disorder.  Fulfillment of VA's statutory duty to assist 
includes conduct of a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the evaluation of a claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities that are the subjects of this 
Remand.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  The veteran should be afforded 
appropriate VA examinations to assess her 
current level of disability from status 
post L4-5 central decompression for left 
paracentral herniated nucleus pulposus 
and to determine the etiology of her 
disability from marked degenerative disc 
disease at C5-6 with loss of feeling in 
the left shoulder, arm, and hand.  These 
examinations should include orthopedic 
and neurological examinations.  The 
claims folder should be made available to 
and reviewed by the examiner(s).  All 
indicated tests and diagnostic studies 
should be performed.  Regarding the 
lumbar disc disease, the examiner(s) 
should comment specifically on the 
frequency and duration of incapacitating 
episodes during any twelve-month period 
since February 2000 (an incapacitating 
episode is a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician).  The examiner(s) should 
also comment specifically about chronic 
orthopedic and neurological 
manifestations (orthopedic and neurologic 
signs and symptoms from intervertebral 
disc syndrome that are present 
constantly, or nearly so).  The 
examiner(s) should also express an 
opinion whether it is likely as not that 
the veteran's disability from a cervical 
spine disorder is proximately due to or 
the result of her service-connected 
disability from her lumbar spine 
disorder.

4.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations (including the 
revised regulations pertinent to the 
rating of intervertebral disc syndrome) 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




